          Case 1:20-cv-02564-EGS Document 9 Filed 12/17/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



PEOPLE OF THE STATE OF CALIFORNIA                     Civ No. 1:20-cv-02565-EGS
EX REL. THE CALIFORNIA AIR RESOURCES                  consolidated with 1:20-cv-02564-EGS
BOARD AND XAVIER BECERRA, ATTORNEY
GENERAL OF THE STATE OF CALIFORNIA,

                                      Plaintiffs, CALIFORNIA’S MOTION TO ENTER
                                                  CALIFORNIA PARTIAL CONSENT
                v.                                DECREE


DAIMLER AG, AND MERCEDES-BENZ
USA, LLC,

                                    Defendants.



 CALIFORNIA’S MOTION TO ENTER CALIFORNIA PARTIAL CONSENT DECREE

       The People of the State of California, by and through the California Air Resources Board

(“CARB”) and Xavier Becerra, Attorney General of the State of California, represented by the

Office of the California Attorney General (“California Attorney General”), respectfully request

that the Court enter the California Partial Consent Decree, lodged with the Court on September

14, 2020, Dkt. No. 4-1 in Case No. 1:20-cv-02565-EGS (consolidated with Case No. 1:20-cv-

02654-EGS), and attached to this motion as Exhibit 1. The California Partial Consent Decree

accompanies the US/CARB/Daimler Consent decree, also lodged with this Court on September

14, 2020, Dkt. No. 2-1 in Case No. 1:20-cv-02564-EGS. Unlike the US/CARB/Daimler Consent

Decree, the California Partial Consent Decree is not subject to any notice and comment

requirements.

       Further, on December 11, 2020, undersigned counsel informed counsel for Daimler that

CARB and the California Attorney General would be filing this Motion, and Daimler confirmed

that it does not oppose entry of the California Partial Consent Decree.




                                                  1
          Case 1:20-cv-02564-EGS Document 9 Filed 12/17/20 Page 2 of 8



I.    INTRODUCTION AND BACKGROUND
       On September 14, 2020, California filed a complaint against Defendants Daimler AG and

Mercedes-Benz USA, LLP (collectively, “Daimler”), alleging that Daimler violated certain

provisions of California law with regard to 36,946 model year (“MY”) 2009 to 2016 BlueTEC II

diesel vehicles in California (a subset of the Subject Vehicles). For his part, the California

Attorney General alleges that Daimler, through their violations of the California Health and

Safety Code and California Code of Regulations as pled by CARB, engaged in unlawful business

acts or practices, within the meaning of California Business and Professions Code § 17200 et

seq. The California Complaint alleges, among other things, that the Subject Vehicles contain

undisclosed Auxiliary Emission Control Devices (“AECDs”) and prohibited Defeat Devices, as

well as several unreported, unapproved running changes and field fixes that have resulted in, and

continue to result in, increased NOx emissions from each Subject Vehicle in excess of California

limits. The California complaint seeks injunctive relief, mitigation, costs and other relief.

       If entered by this Court, the California Partial Consent Decree, together with the

US/CARB/Daimler Consent Decree, would collectively resolve California’s civil environmental

claims against Daimler and related to the Subject Vehicles.

II.   LEGAL STANDARD FOR ENTRY OF CONSENT DECREE
       A court should enter a consent decree if it determines that “it is fair, reasonable and

appropriate under the particular facts and that there has been valid consent by the concerned

parties.” Citizens for a Better Env't v. Gorsuch, 718 F.2d 1117, 1126 (D.C. Cir. 1983) (internal

citation omitted); see also Massachusetts v. Microsoft, 373 F.3d 1199, 1206 n.1 (D.C. Cir. 2004)

(stating that general requirement that a consent decree must “fairly and reasonably resolve the

controversy in a manner consistent with the public interest”) (internal quotations and citation

omitted). The court's duty is not to “inquire into the precise legal rights of the parties nor reach

and resolve the merits of the claims or controversy,” but only to “determine that the settlement is

fair, adequate, reasonable and appropriate under the particular facts and that there has been valid

consent by the concerned parties.” Id. (internal quotation marks omitted). If the court finds that



                                                  2
             Case 1:20-cv-02564-EGS Document 9 Filed 12/17/20 Page 3 of 8




the consent decree is “fair, adequate and reasonable under the facts, the agreement may be

entered by the court. Home Builders Associations of N. California v. Norton,

293 F. Supp. 2d 1, 3 (D.D.C. 2002).

III. ARGUMENT
       Here, the California Partial Consent Decree is fundamentally fair, adequate, and

reasonable. Daimler does not oppose this motion, and the parties to the California Partial

Consent Decree have agreed to the terms, as evidenced by their signatures on the document. As

recognized by the parties, the California Partial Consent Decree “has been negotiated by the

Parties in good faith and will avoid litigation among the Parties” regarding certain aspects of

California’s claims, and the California Partial Consent Decree is “fair, reasonable, and in the

public interest.” California Partial Consent Decree at 4. California and Daimler, along with the

United States were engaged in complex settlement discussions, involving lawyers and technical

experts for all parties. The California Partial Consent Decree, along with the US/CARB/Daimler

Consent Decree, form an integrated resolution to remedy the violations alleged in the California

Complaint. The relief provided is substantial, and it directly addresses the violations alleged by

California

      A.      The US/CARB/Daimler Consent Decree
       As described in detail in the United States’ Motion for Entry of Consent Decree, Dkt. No.

7, the US/CARB/Daimler Consent Decree establishes a recall program offering consumers an

approved emissions modification to be applied to the Subject Vehicles and an extended warranty,

requires Daimler to implement corporate compliance reforms, and requires Defendants to make a

civil penalty payment of $131,250,000 to CARB and a separate penalty payment of $42,707,900

to CARB for certain additional on-board diagnostic non-compliances.

      B.      The California Partial Consent Decree
      In combination with the US/CARB/Daimler Consent Decree, entry of the California Partial
Consent Decree would fully resolve claims brought by CARB on behalf of the People of the

State of California against Daimler. The California Partial Consent Decree requires Daimler to


                                                 3
          Case 1:20-cv-02564-EGS Document 9 Filed 12/17/20 Page 4 of 8




make a $110,000,000 payment to CARB, which, as with the other amounts paid to CARB, will

be deposited into the State of California’s Air Pollution Control Fund and be used to fund

mitigation actions or projects that reduce NOx emissions in California. This mitigation payment

is intended to fully mitigate the total lifetime excess NOx emissions from Subject Vehicles in

California, as alleged by California.

      Entry of the California Partial Consent Decree will also resolve civil claims for relief under

Section 17200 that the California Attorney General alleged or could have alleged in the

California Complaint regarding the Subject Vehicles based on facts disclosed by Daimler to

California before lodging of the California Partial Consent Decree, but only to the extent that

those claims are predicated on allegations that Daimler engaged in unlawful business acts or

practices, within the meaning of Section 17200, by virtue of having violated certain provisions of

California and Federal law 1. Entry of the California Partial Consent Decree will also resolve all

claims that could have been brought by the California Attorney General, in his independent

enforcement capacity, pursuant to certain provisions of California and Federal law 2, but only to

the extent such claims relate to the Subject Vehicles and are based on facts alleged in the

California Complaint or facts disclosed to California before the lodging of the Consent Decree.

The California Partial Consent Decree includes significant injunctive relief designed to prevent

and detect future misconduct related to the allegations in California’s complaint. Finally, the

California Partial Consent Decree requires Daimler to pay a total of $17,500,000 to the

California Attorney General to be used by the California Attorney General for the future


1
 These provisions of California and Federal law include California Health & Safety Code
sections 43106, 43016, 43151, 43152, 43153, 43205, and 43211; California Code of Regulations,
Title 13, sections 1961, 1961.2, 1965, 1968.2, and 2037; 42 U.S.C. section 7604 and Code of
Federal Regulations, Title 40, section 54.3.
2
 These provisions of California and Federal law include California Health & Safety Code
sections 43106, 43016, 43151, 43152, 43153, 43205, 43212 and 43211; California Vehicle Code
section 27156; California Code of Regulations, Title 13, sections 1903, 1961, 1961.2, 1965,
1968.2; 2037; California Civil Code section 3494 and common law nuisance; 42 U.S.C. section
7604 and Code of Federal Regulations, Title 40, section 54.3.


                                                 4
          Case 1:20-cv-02564-EGS Document 9 Filed 12/17/20 Page 5 of 8




enforcement of environmental protection laws by the California Attorney General, the promotion

of environmentally beneficial projects, and to defray the costs of the investigation leading to this

California Partial Consent Decree, the US/CARB/Daimler Consent Decree, and of California's

ongoing monitoring of Daimler’s compliance with these consent decrees.

IV.   CONCLUSION
       California respectfully submits that there is no just reason to delay entry of the California

Partial Consent Decree (Dkt. No. 4-1 in Case No. 1:20-cv-02565-EGS (consolidated with Case

No. 1:20-cv-02654-EGS), and attached to this motion as Exhibit 1), and therefore requests that

the Court enter it as a final judgment under Rules 54 and 58 of the Federal Rules of Civil

Procedure.



 Dated: December 17, 2020                            Respectfully Submitted,

                                                     XAVIER BECERRA
                                                     Attorney General of California
                                                     ROBERT BYRNE
                                                     ED OCHOA
                                                     Senior Assistant Attorneys General
                                                     GARY E. TAVETIAN
                                                     Supervising Deputy Attorney General

                                                     /s/ Joshua M. Caplan_____________

                                                     JOSHUA M. CAPLAN
                                                     JOHN SASAKI
                                                     Deputy Attorneys General
                                                     josh.caplan@doj.ca.gov
                                                     Fax: 619-645-2271
                                                     Attorneys for the People of the State of
                                                     California ex rel. the California Air
                                                     Resources Board




                                                 5
Case 1:20-cv-02564-EGS Document 9 Filed 12/17/20 Page 6 of 8




                                 /s/ David Zonana__________________

                                 DAVID A. ZONANA
                                 Supervising Deputy Attorney General
                                 JOSHUA R. PURTLE
                                 Deputy Attorney General
                                 david.zonana@doj.ca.gov
                                 Fax: 619-645-2271
                                 Attorneys for the People of the State of
                                 California ex rel. Xavier Becerra, Attorney
                                 General of the State of California




                             6
Case 1:20-cv-02564-EGS Document 9 Filed 12/17/20 Page 7 of 8




                        EXHIBIT 1
              California Partial Consent Decree




                             7
          Case 1:20-cv-02564-EGS Document 9 Filed 12/17/20 Page 8 of 8




                                 CERTIFICATE OF SERVICE
       I hereby certify that on December 17, 2020, I electronically filed the foregoing

California’s Motion to Enter California Partial Consent Decree with the Clerk of the Court by

using the CM/ECF system, which will send a notice of electronic filing to counsel for

Defendants Daimler AG and Mercedes-Benz USA, LLP identified below:

       Raymond B. Ludwiszewski
       Stacie B. Fletcher
       Gibson, Dunn & Crutcher LLP
       1050 Connecticut Avenue, N.W., Washington D.C. 20036-5306
       rludwiszewski@gibsondunn.com
       sfletcher@gibsondunn.com


                                                    /s/ Joshua M. Caplan_____________

                                                    JOSHUA M. CAPLAN




                                                8
